Exhibit 10.12

KELLY SERVICES, INC.

2008 MANAGEMENT RETIREMENT PLAN

(EFFECTIVE JANUARY 1, 2008)



--------------------------------------------------------------------------------

KELLY SERVICES, INC.

MANAGEMENT RETIREMENT PLAN

ARTICLE 1

ESTABLISHMENT OF THE PLAN

Kelly Services, Inc. hereby establishes, effective as of January 1, 2008, the
Kelly Services, Inc. 2008 Management Retirement Plan on the terms and conditions
hereinafter set forth. Such Plan provides certain eligible employees with the
opportunity to defer portions of their base salary and bonus and receive certain
other retirement benefits all in accordance with the provisions of the Plan.

The Plan is intended to be a non-qualified deferred compensation arrangement for
a select group of management or highly compensated employees.

ARTICLE 2

DEFINITIONS

The following terms shall have the following meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific Articles or Sections shall refer to Articles or Sections of the Plan
unless otherwise stated.

2.1 Account means the record established for each Participant in accordance with
Section 5.1.

2.2 Affiliated Group means all entities with whom Kelly Services, Inc. would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
provided that in applying Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Section 1563(a)(1), (2), and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c), “at least 50 percent” is used instead of “at least 80 percent”
each place it appears in that regulation. Such term shall be interpreted in a
manner consistent with the definition of “service recipient” contained in
Section 409A of the Code.

2.3 Change in Control means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of Kelly Services, Inc. within the meaning of
Section 409A of the Code.

2.4 Code means the Internal Revenue Code of 1986, as amended.

2.5 Commencement Date means the date a Participant’s Sub-Account becomes payable
in accordance with Section 6.1.

2.6 Company means Kelly Services, Inc. and any member of the Affiliated Group
that, with the written authorization of the board of directors of Kelly
Services, Inc. or its delegate, adopts the Plan for the benefit of its employees
pursuant to a resolution of its board of directors or its delegate. The Account
of a Participant employed by a participating member of the Affiliated Group
shall be paid in accordance with the Plan solely by such member to the extent
attributable to Compensation that would have been paid by such participating
member in the absence of deferral pursuant to the Plan, unless the board of
directors of Kelly Services, Inc. otherwise determines that Kelly Services, Inc.
shall be the obligor.

2.7 Compensation means a Participant’s taxable base, commission and eligible
bonus compensation (as specified by the Plan Administrator) paid by the Company
as reported on Form W-2 for the Plan Year.

2.8 Deferred Compensation means a portion of the Participant’s Compensation
allocated to the Participant’s Account in accordance with Section 4.1 of the
Plan.

2.9 Election Agreement means the agreement entered into by an Employee in the
manner determined by the Company (including, but not limited to, written
agreement, use of a voice response system or other electronic



--------------------------------------------------------------------------------

medium, or any combination thereof) pursuant to which the Employee becomes a
Participant in the Plan and selects Deferred Compensation and the period over
which such amounts and investment return thereon will be distributed.

2.10 Employee means, with respect to each Company adopting the Plan, any person
who is (i) classified as a salaried staff employee by the Company (ii) a highly
compensated employee (as defined in Section 414(q) of the Code) or has an annual
compensation rate greater than the amount as specified in
Section 414(q)(1)(B)(i) of the Code in the first year of employment with the
Company, and (iii) paid on the bi-weekly, or bi-monthly payroll, or such other
person as designated by the Company. The term “Employee” shall not include any
person who is (i) covered by a collective bargaining agreement, (ii) a
non-resident alien who does not receive United States source income,
(iii) classified as an hourly employee by the Company or (iv) paid on a weekly
basis.

2.11 Participant means any Employee who (i) at any time elected to defer the
receipt of Compensation in accordance with the Plan or received a credit to his
or her Account pursuant to Sections 4.3, 4.4 or 4.5 hereof, and (ii) in
conjunction with his or her beneficiary, has not received a complete payment of
the vested amount credited to his or her Account.

2.12 Plan means the Kelly Services, Inc. 2008 Management Retirement Plan.

2.13 Plan Administrator means the Company or Benefit Plans Committee designated
pursuant to Article 7.

2.14 Plan Year means the period beginning on January 1 and ending on December 31
of each year.

2.15 Prior Plan means the Kelly Services, Inc. Management Retirement Plan, as
amended through October 3, 2004.

2.16 Retirement means termination of employment with the Company after
attainment of age fifty-five (55) and completion of ten (10) years of service.

2.17 Separation from Service means the Participant’s termination of employment
that constitutes a “separation from service” within the meaning of Section 409A
of the Code.

2.18 Specified Age means the date the Participant attains either age 45, 50, 55,
60 or 65 as designated by the Participant on an Election Agreement or a
Subsequent Payment Election.

2.19 Sub-Account means a separate sub-account maintained within a Participant’s
Account with respect to amounts that have been deferred into the Plan by a
Participant or that have been contributed to the Plan by the Company that are
subject to the same terms as to time and manner of payment.

2.20 Subsequent Payment Election has the meaning given to such term in
Section 6.3 hereof.

2.21 Valuation Date means the last business day of each calendar month or such
other dates as determined by the Plan Administrator.

ARTICLE 3

PARTICIPATION AND YEARS OF SERVICE

3.1 Eligibility. An Employee shall be eligible to participate in the Plan if he
or she is an Employee designated as eligible by the Company. Individuals not
specifically designated by the Company are not eligible to participate in the
Plan.

3.2 Participation. An Employee shall become a Participant as of the date he or
she satisfies the eligibility requirements of Section 3.1 and with respect to
Deferred Compensation, completes all administrative forms required by the Plan
Administrator in the manner determined by the Company (including, but not
limited to, written forms provided by the Plan Administrator, use of a voice
response system or other electronic medium, or any combination thereof). An
individual’s entitlement to defer Compensation shall cease with respect to the
calendar year (or with respect to any bonus Compensation subject to a deferral
election, the end of a performance period) following the calendar year (or such
performance period) in which he or she ceases to be an eligible Employee,
although such individual shall continue to be subject to all of the terms and
conditions of the Plan for as long as he or she remains a Participant.



--------------------------------------------------------------------------------

3.3 Years of Service. A person shall be credited with years of service equal to
his or her period of continuous service. A person shall be credited with
continuous service for the aggregate periods of time between his or her
employment commencement date or any reemployment commencement date and the
termination date that next follows such employment commencement date or
reemployment commencement date; provided, however, that an employee who has a
reemployment commencement date within the 12-consecutive-month period following
the earlier of the first date of his or her absence or termination date shall be
credited with continuous service for the period between such termination date
and reemployment commencement date. Continuous service completed by the employee
prior to a termination date shall not be included in determining the employee’s
years of service unless (i) the employee has a reemployment commencement date
within the 12-consecutive-month period following the termination date, (ii) the
employee had a non-forfeitable right to any portion of his or her Company
credits or Company matching credits as of the termination date, or (iii) the
period of time between the termination date and his or her reemployment
commencement date is less than five years. For purposes of this Section 3.3, the
following terms have the following meanings:

(a) The “employment commencement date” of an employee means the date he or she
first completes an hour of service.

(b) An “hour of service” means an hour for which a person is paid, or entitled
to payment, for the performance of duties for the Company.

(c) The “reemployment commencement date” of an employee means the first date
following a termination date on which he or she again completes an hour of
service.

(d) The “termination date” of an employee means the date on which he or she
retires, dies, or his or her employment with the Company is otherwise
terminated.

ARTICLE 4

BENEFITS

4.1 Deferred Compensation. A Participant may elect to have his or her gross
Compensation deferred in any whole percentage of at least 2%, not to exceed 25%,
of the Participant’s base salary for each payroll period during the Plan Year or
50% of the Participant’s eligible bonus for a performance period beginning in
the Plan Year (or such other percentage as specified by the Plan Administrator)
and to have that amount credited to his or her Account as Deferred Compensation.
Amounts deferred under the Plan are subject to applicable tax withholding (such
as FICA, local taxes, etc.). A Participant shall at all times have a fully
vested interest in his or her Deferred Compensation and the earnings allocable
thereto. Deferred Compensation shall be credited to a Participant’s Account as
of the dates specified by the Plan Administrator.

4.2 Election Procedures.

(a) An Employee who has not previously participated in the Plan must complete
and submit an irrevocable Election Agreement to the Plan Administrator in the
manner determined by the Company (including, but not limited to, written
agreement, use of a voice response system or other electronic medium, or any
combination thereof) no later than thirty (30) days following the date on which
such Employee first becomes eligible to participate in the Plan under
Section 3.2 in order to become a Participant in the Plan Year in which the
Employee first becomes eligible. Such Election Agreement shall set forth the
amount of Compensation, if any, the Participant wishes to defer into the Plan
under Section 4.1 and the time and manner of payment of each Sub-Account. An
Election Agreement made under this Section 4.2(a) will remain in effect until a
new Election Agreement made by the Participant under Section 4.2(c) or (d) has
become irrevocable or until the deferral election made pursuant to the Election
Agreement hereunder is otherwise cancelled in accordance with Section 4.2(f).
All Election Agreements made by a newly eligible Employee after such thirty
(30)-day period and all Election Agreements made by an Employee who previously
participated in the Plan must be made in accordance with Section 4.2(c) (with
respect to deferral of Compensation) and (d) (with respect to specifying the
time and manner of payment). Once the Election Agreement becomes irrevocable
under this Section 4.2(a), a Participant may modify the time and manner of
payment of his or her Sub-Accounts subject to such Election Agreement only in
accordance with Section 6.3.

For this purpose, an Employee is treated as not having previously participated
in the Plan if (i) as of the date he or she is designated as eligible to
participate, he or she is not eligible to participate in an “aggregated plan”,
and (ii) if he or she previously participated in the Plan or an “aggregated
plan”, he or she either (A) received payments of all amounts previously deferred
under the Plan and any “aggregated plan” as of the date he or she is designated
as



--------------------------------------------------------------------------------

eligible to participate under Section 3.2, and on or before the last payment was
not eligible to continue participation in the Plan or plans for periods after
the last payment, or (B) regardless of whether he or she has received full
payment of all amounts deferred under the Plan or an “aggregated plan”, he or
she ceased to be eligible to participate in the Plan or an “aggregated plan”
(other than the accrual of earnings) for a period of at least 24 consecutive
months prior to the date he or she is again designated as eligible to
participate in the Plan under Section 3.2. For purposes of this Section 4.2(a),
an “aggregated plan” is a plan that is required to be aggregated with the Plan
under Section 409A of the Code, and the portion of the Plan consisting of
deferrals of Compensation shall not be aggregated with the portion of the Plan
relating to credits of Company contributions.

(b) A newly eligible Participant’s Election Agreement with respect to the
deferral of Compensation that is made with the Plan Administrator in accordance
with Section 4.2(a) shall be effective only (i) as to salary Compensation
payable with respect to services rendered by the Participant after the date the
Election Agreement becomes irrevocable and (ii) as to bonus Compensation earned
during a performance period that commences after the Election Agreement becomes
irrevocable. An Election Agreement made under this Section 4.2(b) will remain in
effect until a new Election Agreement made by the Participant under
Section 4.2(c) has become irrevocable or until the deferral election made
pursuant to the Election Agreement hereunder is otherwise cancelled in
accordance with Section 4.2(f).

(c) A Participant who is not eligible to make an Election Agreement under
Section 4.2(a) may make an Election Agreement with respect to the deferral of
Compensation at any time in accordance with this Section 4.2(c) by completing
and submitting an Election Agreement to the Plan Administrator in the manner
determined by the Company (including, but not limited to, written agreement, use
of a voice response system or other electronic medium, or any combination
thereof). The Election Agreement with respect to the deferral of Compensation
shall become irrevocable on December 31 of the Plan Year in which it is
submitted to the Plan Administrator and shall only apply to salary Compensation
earned in the immediately following Plan Year and any bonus Compensation earned
during a performance period that commences on or after the first day of
following Plan Year. An Election Agreement made under this Section 4.2(c) by a
Participant will remain in effect until a new Election Agreement made by the
Participant under this Section 4.2(c) has become irrevocable or until the
deferral election made pursuant to the Election Agreement hereunder is otherwise
cancelled in accordance with Section 4.2(f). Once the Election Agreement becomes
irrevocable under this Section 4.2(c), a Participant may modify the time and
manner of payment of the Sub-Accounts subject to such Election Agreement only in
accordance with Section 6.3.

(d) A Participant who is not eligible to make an Election Agreement under
Section 4.2(a) may make an Election Agreement setting forth the time and manner
of payment of one or more Sub-Accounts subject to such Election Agreement in
accordance with this Section 4.2(d) by completing and submitting an Election
Agreement with the Plan Administrator in the manner determined by the Company
(including, but not limited to, written agreement, use of a voice response
system or other electronic medium, or any combination thereof). The Election
Agreement shall become irrevocable on December 31 of the Plan Year in which it
is made with the Plan Administrator and shall apply to Deferred Compensation and
Company contributions credited to a Participant’s Sub-Accounts after the date in
which the election becomes irrevocable. An Election Agreement made under this
Section 4.2(d) will remain in effect until a new Election Agreement made by the
Participant under this Section 4.2(d) has become irrevocable. Once the Election
Agreement becomes irrevocable (or is deemed to become irrevocable) under this
Section 4.2(d), a Participant may modify the time and manner of payment of his
or her Sub-Accounts subject to such Election Agreement only in accordance with
Section 6.3.

(e) In the event a Participant fails to properly designate the time and manner
of payment of his or her Sub-Accounts under Section 4.2(a) or this
Section 4.2(e), the Participant shall be deemed to have irrevocably elected to
receive his or her Sub-Accounts upon his or her Separation from Service (subject
to Section 6.5) in a lump sum.

(f) Once an Election Agreement becomes irrevocable with respect to the deferral
of Compensation, the Election Agreement may not be cancelled for the Plan Year
(or the performance period for any bonus Compensation). Notwithstanding the
foregoing, the Plan Administrator may, in its sole discretion, cancel a
Participant’s Election Agreement with respect to the deferral of Compensation
for a Plan Year (or in the case of bonus Compensation, for a performance period)
as the result of a Participant’s disability or other hardship to the extent such
cancellation does not result in an acceleration of a Participant’s Account in
violation of Section 409A of the Code.

4.3 Company Credits. Each year, the Company will decide on an amount, if any, to
be credited to a Participant’s Account as a Company credit. A Participant shall
have a fully vested interest in his or her Company credits and the earnings
allocable thereto after completing three years of service with the Company or
upon his or her death prior to termination of employment with the Company.
Company credits for a Plan Year shall be credited to a



--------------------------------------------------------------------------------

Participant’s Account in the first quarter of the following Plan Year as of the
date specified by the Plan Administrator. To be eligible for a Company credit
for a Plan Year, a Participant must be employed on the last scheduled workday of
the Plan Year; provided however, that a Participant will be eligible for a
Company credit for a Plan Year if the Participant’s employment terminated during
the Plan Year on account of death or Retirement.

4.4 Company Matching Credits. The Company will credit a Company matching credit
to a Participant’s Account equal to 50% of the first 8% of a Participant’s base
salary that is deferred for a payroll period and shall credit a Company matching
credit to a Participant’s Account equal to 50% of the first 8% of a
Participant’s eligible bonus that is deferred. A Participant shall have a fully
vested interest in his or her Company matching credit and the earnings allocable
thereto after completing three years of service with the Company or upon his or
her death prior to termination of employment with the Company. Company matching
credits shall be credited to a Participant’s Account at least monthly, as of the
date specified by the Plan Administrator.

4.5 Company Discretionary Credits. The Company may credit a Company
discretionary credit to a Participant’s Account as of the date or dates
specified by the Company in an amount within the Company’s complete and absolute
discretion. The Company discretionary credit shall vest in accordance with a
vesting schedule established by the Company in its complete and absolute
discretion.

4.6 Forfeitures. Upon termination of employment for any reason other than death,
the non-vested portion of the Participant’s Account shall be forfeited. The
amount of the forfeiture shall be computed and subtracted from the Participant’s
Account as of the day of the forfeiture. Forfeited amounts may be used by the
Company to offset future accruals to the Plan or to reduce the outstanding
liability of the Company to the Plan. A reemployed Participant’s Account will be
credited with any previously forfeited amounts in accordance with the rules and
procedures as specified by the Plan Administrator.

ARTICLE 5

ACCOUNTS

5.1 Participant Accounts. The Plan Administrator shall establish an Account in
the name of each Participant which will contain Sub-Accounts to which amounts
shall be allocated on the basis of the time and manner of payment of such
amounts. A Participant’s Account shall be maintained by the Plan Administrator
in accordance with the terms of this Plan until all of the Participant’s Account
has been distributed to a Participant or his or her beneficiary in accordance
with the terms of the Plan.

5.2 Investment Return. Each Account (including Company credits) shall be deemed
to bear an investment return on all existing amounts and future contributions as
if the Account were invested in the manner elected by the Participant from a
list of investment funds determined by the Company, from the date of crediting,
and income and losses thereon, through the date of complete distribution of the
Account. A Participant may change his or her investment election as of the dates
specified by the Plan Administrator in accordance with the procedures specified
by the Plan Administrator. The Company shall have no obligation to actually
invest funds pursuant to a Participant’s elections, and if the Company does
invest funds, a Participant shall have no rights to any invested assets other
than as a general unsecured creditor of the Company.

5.3 Valuation of Accounts. The value of an Account as of any Valuation Date
shall equal the value of the Participant’s Account on the previous Valuation
Date, plus the amounts credited to such Account, less any payments debited to
such Account, plus the investment gain or loss deemed to be earned on such
Account in accordance with Section 5.2, through the Valuation Date.

ARTICLE 6

DISTRIBUTIONS

6.1 When Distribution Begins. Pursuant to an Election Agreement or Subsequent
Payment Election (as provided in Section 6.3), a Participant may designate that
a Sub-Account be paid on his or her Separation from Service or the later of his
or her Separation from Service or a Specified Age. The occurrence of such
Separation from Service or the attainment of such Specified Age shall constitute
the Commencement Date for such Sub-Account and such Sub-Account shall be paid in
accordance with the process described in Section 6.5.

6.2 Manner of Payment. A Participant’s Sub-Accounts shall be distributed in a
lump sum payment, monthly installments, or a combination of both according to
the Participant’s Election Agreement applicable to such Sub-



--------------------------------------------------------------------------------

Accounts. The Participant may elect to have monthly installment payments made
over a 5, 10, 15, or 20-year payment period. If a Participant elects installment
payments but no payment period, the monthly installments will be made over a
20-year period. Installment payments shall be calculated and recalculated
monthly by multiplying the balance credited to the Participant’s Account
(including any increase or decrease resulting from payment of benefits and
investment return) as of the most recent Valuation Date by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of payments to be made to the Participant.

6.3 Valid Election Agreement Changes. Notwithstanding anything provided in
Sections 6.1 or 6.2, a Participant may elect in the manner determined by the
Company (including, but not limited to, written form provided by the Plan
Administrator, use of a voice response system or other electronic medium, or any
combination thereof) to change the time or manner of payment of his or her
Sub-Accounts (a “Subsequent Payment Election”). The Subsequent Payment Election
shall become irrevocable upon receipt by the Plan Administrator and shall be
made in accordance with the following rules:

(a) The Subsequent Payment Election may not take effect until at least twelve
(12) months after the date on which it is accepted by the Plan Administrator.
The Subsequent Payment Election most recently accepted by the Plan Administrator
and that satisfies the requirements of this Section 6.3 shall govern the payout
of the Sub-Account.

(b) A Participant may make no more than two Subsequent Payment Elections to
change the manner of payment of his or her Sub-Accounts to a manner of payment
otherwise permitted under the Plan. Except in the event of the death of the
Participant, the payment of such Sub-Account will be delayed until the fifth
(5th) anniversary of the first day of the month that the Sub-Account would
otherwise have been paid under the Plan if such Subsequent Payment Election had
not been made (or, in the case of installment payments, which are treated as a
single payment for purposes of this Section, on the fifth (5th) anniversary of
the first day of the month that the first installment payment was scheduled to
be made).

(c) A Participant may elect to change the time of payment of his or her
Sub-Accounts to a time permitted under the Plan. Such Subsequent Payment
Election must be filed with the Plan Administrator at least twelve (12) months
prior to the first day of the month that the Sub-Account would otherwise have
been paid under the Plan (or, in the case of installment payments, at least
twelve (12) months from the first day of the month that the first installment
payment was scheduled to be made). On such Subsequent Payment Election, the
Participant must delay the payment date for a period of at least five (5) years
after the first day of the month that the Sub-Account would otherwise have been
paid under the Plan (or, in the case of installment payments, at least five
(5) years from the first day of the month that the first installment payment was
scheduled to be made).

(d) The Plan Administrator shall disregard any Subsequent Payment Election by a
Participant to the extent such election would result in an acceleration of the
time or schedule of any payment or amount scheduled to be paid under the Plan
within the meaning of Section 409A of the Code.

6.4 Minimum Distribution. Subject to Section 6.5, if at the time of a
Participant’s Separation from Service or subsequent installment payment date,
the balance credited to the Participant’s Sub-Accounts as of the most recent
Valuation Date is less than $10,000, then, notwithstanding any election made by
the Participant on his or her Election Agreement, the Participant’s Sub-Accounts
shall be distributed in a lump sum payment.

The minimum monthly installment payment under the Plan shall be $300 (except for
the final payment). The $300 minimum monthly payment may result in a payment
period shorter than that elected by the Participant, because payment will cease
when the balance credited to the Participant’s Account is reduced to zero.

6.5 Distribution Process.

(a) Payments will commence to be paid during the 60-day period that begins on
the first business day of the month following the thirtieth (30th) day after the
Participant’s Commencement Date.

(b) Notwithstanding Section 6.5(a), if a Participant’s Sub-Account is payable as
a result of the Participant’s Separation from Service for any reason other than
the Participant’s death and such Participant is a “specified employee” within
the meaning of Section 409A of the Code as of the date of his or her Separation
from Service (based on the methodology established by the Plan Administrator),
such Sub-Account shall begin to be paid on the first day of the seventh month
following the Participant’s Separation from Service.



--------------------------------------------------------------------------------

6.6 Death Benefits.

(a) If a Participant dies prior to his or her Commencement Date with respect to
any Sub-Account, the date of the Participant’s death will be determined to be
the Commencement Date with respect to such Sub-Account for distribution of
benefits to the Participant’s beneficiary. The distribution will be made in the
form elected by the Participant with respect to the Sub-Account and paid in
accordance with the process outlined in Section 6.5(a). If the Participant dies
after his or her Commencement Date with respect to any Sub-Account, benefits
will continue to be distributed from such Sub-Account to the beneficiary in the
same manner as distributions were being made to the Participant.

(b) If a Participant is married at the time of his or her death, his or her
surviving spouse will be his or her beneficiary unless his or her spouse has
consented in writing to the designation of another beneficiary.

(c) The Participant may change the beneficiary designation at any time by
signing and submitting a new beneficiary designation form to the Plan
Administrator in the manner determined by the Company (including, but not
limited to, written form, use of a voice response system or other electronic
medium, or any combination thereof); provided, however, that a married
Participant may not change his or her beneficiary without the written consent of
his or her spouse.

(d) If the Participant designates a trust as beneficiary, the Plan Administrator
shall determine the rights of the trustee without responsibility for determining
the validity, existence or provisions of the trust. Further, neither the Plan
Administrator nor the Company shall have responsibility for the application of
sums paid to the trustee or for the discharge of the trust.

(e) If no beneficiary has been designated, distribution shall be made to the
Participant’s spouse, or if none, to his or her children in equal shares, or if
none, to his or her parents in equal shares, or if none, to his or her estate.

6.7 Acceleration of Payment. To the extent permitted by Section 409A of the
Code, the Plan Administrator may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section. The provisions
of this Section are intended to comply with the exception to accelerated
payments under Treasury Regulation Section 1.409A-3(j) and shall be interpreted
and administered accordingly.

(a) The Plan Administrator may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan to an individual other than the Participant
as may be necessary to fulfill a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

(b) The Plan Administrator may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to the extent
necessary for any Federal officer or employee in the executive branch to comply
with an ethics agreement with the Federal government. Additionally, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to the extent reasonably necessary
to avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

(c) The Plan Administrator may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Plan Administrator may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

(d) Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan at any time the Plan fails to meet the



--------------------------------------------------------------------------------

requirements of Section 409A of the Code. The payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Section 409A of the Code.

(e) Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to reflect payment of state, local, or foreign tax obligations
arising from participation in the Plan that apply to an amount deferred under
the Plan before the amount is paid or made available to the participant (the
state, local, or foreign tax amount). Such payment may not exceed the amount of
such taxes due as a result of participation in the Plan. The payment may be made
in the form of withholding pursuant to provisions of applicable state, local, or
foreign law or by payment directly to the participant. Additionally, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to pay the income tax at source on
wages imposed under Section 3401 of the Code as a result of such payment and to
pay the additional income tax at source on wages imposed under Section 3401 of
the Code attributable to such additional wages and taxes. However, the total
payment under this acceleration provision must not exceed the aggregate of the
state, local, and foreign tax amount, and the income tax withholding related to
such state, local, and foreign tax amount.

(f) Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as satisfaction of a debt of the Participant to the Company (or
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code), where such debt is incurred
in the ordinary course of the service relationship between the Company (or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) and the Participant, the entire
amount of reduction in any of the taxable years of the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

(g) Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan where such payments occur as part of a settlement between the
Participant and the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) of an arm’s length, bona fide dispute as to the Participant’s right to the
deferred amount.

(h) Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Section 7.7 hereof.

(i) Subject to Section 6.5(b) hereof, a payment may be accelerated upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

Except as otherwise specifically provided in this Plan, including but not
limited to Section 4.2(f), this Section 6.7 and Section 7.7 hereof, the Plan
Administrator may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.

6.8 Delay of Payments. To the extent permitted under Section 409A of the Code,
the Plan Administrator may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Plan Administrator treats all
payments to similarly situated Participants on a reasonably consistent basis:

(a) A payment may be delayed to the extent that the Plan Administrator
reasonably anticipates that if the payment were made as scheduled, the Company’s
deduction with respect to such payment would not be permitted due to the
application of Section 162(m) of the Code. If a payment is delayed pursuant to
this Section 6.8(a), then the payment must be made either (i) during the
Company’s first taxable year in which the Plan Administrator reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s separation from
service as defined in Section 409A of the Code (the “six month anniversary”) and
ending on the later of (x) the last day of the taxable year of the Company in
which the six month anniversary occurs or (y) the 15th day of the third month
following the six month anniversary. Where any scheduled payment to a specific
Participant in a Company’s taxable year is delayed in accordance with this
paragraph, all scheduled payments to that Participant that could be delayed in
accordance with this paragraph must also be delayed. The Plan Administrator may
not provide the Participant an election with respect to the timing of the
payment under this Section 6.8(a). For purposes of this Section 6.8(a), the



--------------------------------------------------------------------------------

term Company includes any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code.

(b) A Payment may be delayed where the Plan Administrator reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable law; provided that the delayed payment is made at the earliest date
at which the Plan Administrator reasonably anticipates that the making of the
payment will not cause such violation. For purposes of the preceding sentence,
the making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.

(c) A payment may be delayed upon such other events and conditions as the
Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

6.9 Actual Payment Date. To the extent permitted by Section 409A of the Code,
the Plan Administrator may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article VI, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.

ARTICLE 7

ADMINISTRATION

7.1 Plan Administrator. The Company shall have the sole responsibility for the
administration of the Plan and is designated as Plan Administrator.

7.2 Appointment of Administrative Plan Administrator. The Company may delegate
its duties as Plan Administrator to a Benefit Plans Committee. The members of
the Benefit Plans Committee shall be selected by the Company. If a Benefit Plans
Committee is appointed, it shall be the Plan Administrator.

7.3 Powers of Plan Administrator. The Plan Administrator shall have the full and
exclusive power, discretion and authority to administer the Plan. The
determinations and decisions of the Plan Administrator are final and binding on
all persons. The Plan Administrator’s powers shall include but shall not be
limited to, the power to:

(a) Maintain records pertaining to the Plan.

(b) Construe and interpret the terms and provisions of the Plan.

(c) Establish procedures by which Participants may apply for benefits under the
Plan and appeal a denial of benefits.

(d) Determine the rights under the Plan of any Participant applying for or
receiving benefits.

(e) Administer the claims procedure provided in this Article.

(f) Perform all acts necessary to meet the reporting and disclosure obligations
imposed by the Employee Retirement Income Security Act of 1974 (“ERISA”).

(g) Delegate specific responsibilities for the operation and administration of
the Plan to such employees or agents as it deems advisable and necessary.

In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.

7.4 Limitation of Liability. The Plan Administrator, the Company, and its
officers and board of directors shall not be liable for any act or omission
relating to their duties under the Plan, unless such act or omission is
attributable to their own willful misconduct or lack of good faith.



--------------------------------------------------------------------------------

7.5 Claims Procedures.

(a) All claims under the Plan shall be directed to the attention of the Plan
Administrator. Any Participant or beneficiary whose application for benefits or
other claim under the Plan has been denied, in whole or in part, shall be given
written notice of the denial by the Plan Administrator within sixty (60) days
after the receipt of the claim. The notice shall explain that the Participant or
beneficiary may request a review of the denial and the procedure for requesting
review. The notice shall describe any additional information necessary to
perfect the Participant’s or beneficiary’s claim and explain why such
information is necessary. If a Participant or beneficiary does not receive a
written response to a claim within sixty (60) days after receipt of the claim by
the Plan Administrator, the claim will be deemed to be denied.

(b) A Participant or beneficiary may make a written request to the Plan
Administrator for a review of any denial of claims under this Plan. The request
for review must be in writing and must be made within sixty (60) days after the
mailing date of the notice of denial or the deemed denial. The request shall
refer to the provisions of the Plan on which it is based and shall set forth the
facts relied upon as justifying a reversal or modification of the determination
being appealed.

(c) A Participant or beneficiary who requests a review of denial of claims in
accordance with this claims procedure may examine pertinent documents and submit
pertinent issues and comments in writing. A Participant or beneficiary may have
a duly authorized representative act on his or her behalf in exercising his or
her right to request a review and any other rights granted by this claims
procedure. The Plan Administrator shall provide a review of the decision denying
the claim within sixty (60) days after receiving the written request for review.
If a Participant or beneficiary does not receive a written response to a request
for a review within the foregoing time limit, such request will be deemed to be
denied. A decision by the Plan Administrator for review shall be final and
binding on all persons.

7.6 Withholding of Taxes. Subject to Section 6.7 hereof, to the extent required
by the law in effect at the time payments are made, the Company may withhold or
cause to be withheld from any amounts deferred or payable under the Plan all
federal, state, local and other taxes as shall be legally required. The Company
shall have the right in its sole discretion to (i) require a Participant to pay
or provide for payment of the amount of any taxes that the Company may be
required to withhold with respect to amounts that the Company credits to a
Participant’s Account or (ii) deduct from any amount of salary, bonus, incentive
compensation or other payment otherwise payable in cash to the Participant the
amount of any taxes that the Company may be required to withhold with respect to
amounts that the Company credits to a Participant’s Account.

7.7 Distributions Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant’s Sub-Accounts shall be paid
to the Participant or his or her beneficiary on the dates on which the
Participant or his or her beneficiary would otherwise receive payments hereunder
without regard to the termination of the Plan. Notwithstanding the preceding
sentence, and subject to Section 6.5(b) hereof:.

(a) The Company, by action of its board of directors, shall have the authority,
in its sole discretion, to terminate the Plan and pay each Participant’s entire
Account to the Participant or, if applicable, his or her beneficiary within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(a), provided that the amounts are included in the Participant’s gross
income in the latest of the following years (or, if earlier, the taxable year in
which the amount is actually or constructively received): (i) the calendar year
in which the Plan termination and liquidation occurs; (ii) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture as defined under Section 409A of the Code; or (iii) the first
calendar year in which the payment is administratively practicable.

(b) The Company, by action of its board of directors, shall have the authority,
in its sole discretion, to terminate the Plan and pay each Participant’s entire
Account to the Participant or, if applicable, his or her beneficiary pursuant to
an irrevocable action taken by the board of directors within the 30 days
preceding or the 12 months following a Change in Control, provided that this
paragraph will only apply if all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) immediately after the time of the change in control event with
respect to which deferrals of compensation are treated as having been deferred
under a single plan under Section 409A of the Code are terminated and paid with
respect to each Participant that experienced the Change in Control event, so
that under the terms of the termination and payment all such



--------------------------------------------------------------------------------

Participants are required to receive all amounts of compensation deferred under
the terminated agreements, methods, programs, and other arrangements within 12
months of the date the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.

(c) The Company, by action of its board of directors, shall have the authority,
in its sole discretion, to terminate the Plan and pay each Participant’s entire
Account to the Participant or, if applicable, his or her beneficiary, provided
that: (i) the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code); (ii) The Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 409A of the
Code if the same Participant had deferrals of compensation under all of the
agreements, methods, programs, and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within 12
months of the date the board of directors takes all necessary action to
irrevocably terminate and liquidate the Plan other than payments that would be
payable under the terms of the Plan if the action to terminate and liquidate the
Plan had not occurred; (iv) all payments are made within 24 months of the date
the board of directors takes all necessary action to irrevocably terminate and
liquidate the Plan; and (v) the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Section 409A of the Code if the same
Participant participated in both plans, at any time within three years following
the date the board takes all necessary action to irrevocably terminate and
liquidate the Plan.

(a) Other Events. The Company, by action of its board of directors, shall have
the authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Account to the Participant or, if applicable, his or her
beneficiary upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

7.8 Compliance with Section 409A of the Code.

(a) It is intended that the Plan comply with the provisions of Section 409A of
the Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be paid or made available to Participants
or his or her beneficiaries. This Plan shall be construed, administered, and
governed in a manner that effects such intent, and the Plan Administrator shall
not take any action that would be inconsistent with such intent.

(b) Although the Plan Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the board of directors of the Company, nor the Plan
Administrator (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, beneficiary or
other taxpayer as a result of the Plan.

(c) Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service. For purposes of the Plan, the phrase “permitted by
Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or beneficiary under Section 409A(a)(1) of the
Code.



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Unfunded Plan.

(a) The Plan shall be an unfunded plan maintained by the Company for the purpose
of providing benefits for a select group of management or highly compensated
employees. The Company is not required to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Plan or to invest in any
particular investment vehicle and may change investments of Company assets at
any time.

(b) All benefits under this Plan shall be paid by the Company from its general
assets, which assets shall, at all times, remain subject to the claims of the
Company’s creditors. Neither Participants, their beneficiaries nor their legal
representatives shall have any right, other than the right of an unsecured
general creditor, against the Company in respect of any portion of a
Participant’s Account and shall have no right, title or interest, legal or
equitable, in or to any asset of the Company.

8.2 Spendthrift Provision. The Plan shall not in any manner be liable for or
subject to the debts or liabilities of any Participant or beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge
or encumbrance, whether voluntary or involuntary, except as provided in
Section 206(d)(3) of ERISA, relating to qualified domestic relations orders. Any
assignment, alienation, pledge or encumbrance of benefits shall be void and will
not be recognized by the Company except to the extent required by law. With
respect to a qualified domestic relations order, a separate Account shall be
established for the alternate payee in accordance with such order, with such
Account immediately distributed to the alternate payee.

8.3 Employment Rights. The existence of the Plan shall not grant a Participant
any legal or equitable right to continue as an Employee nor affect the right of
the Company to discharge a Participant.

8.4 Amendment or Termination. Kelly Services, Inc. reserves the right to amend,
terminate or freeze the Plan, in whole or in part, at any time by action of its
board of directors and the Kelly Services, Inc. Benefit Plans Committee reserves
the right to amend or modify the Plan with respect to administrative matters at
any time without prior notice by action of the Committee. Moreover, the
Committee may amend the Plan at any time in its sole discretion to ensure that
the Plan complies with the requirements of Section 409A of the Code or other
applicable law; provided, however, that such amendments, in the aggregate, may
not materially increase the benefit costs of the Plan. In no event shall any
such action by the board of directors of Kelly Services or Committee adversely
affect any Participant or beneficiary who has an Account, or result in any
change in the timing or manner of payment of the amount of any Account (except
as otherwise permitted under the Plan), without the consent of the Participant
or beneficiary, unless the board of directors or the Committee, as the case may
be, determines in good faith that such action is necessary to ensure compliance
with Section 409A of the Code. A Company affiliated with Kelly Services, Inc.
which has adopted this Plan may terminate its participation in the Plan at any
time by action of its board of directors or its delegate, except as may
otherwise be prohibited by Section 409A of the Code. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, modify the
rules applicable to Deferral Elections, Payment Elections and Subsequent Payment
Elections to the extent necessary to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.

8.5 No Fiduciary Relationship Created. Nothing contained in this Plan, and no
action taken pursuant to the provisions of this Plan, shall create or be deemed
to create a fiduciary relationship between the Company or Plan Administrator and
any Participant, beneficiary or any other person.

8.6 Obligations to Employer. If a Participant becomes entitled to a distribution
under the Plan and if at such time the Participant has outstanding any debt,
obligation, or other liability representing an amount owing to the Company that
has been presented to the Plan Administrator within twelve (12) months after the
Participant’s termination of employment, then, subject to the requirements of
Section 409A of the Code (including the delay of payments required under
Section 6.5(b)), the Plan Administrator may offset such amount owed to it
against the amount otherwise distributable.

8.7 Receipt of Release. Any payment to any Participant or beneficiary in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Plan Administrator, the Company and
any of their officers, directors, shareholders, employees or agents. The Plan
Administrator may require a Participant or beneficiary, as a condition precedent
to a payment from the Plan, to execute a release. The Plan



--------------------------------------------------------------------------------

Administrator shall provide such release within 10 days after the Commencement
Date and the Participant must return such release to the Plan Administrator
within 50 days after the Commencement Date.

8.8 No Warranty or Representation. The Company makes no warranty or
representation regarding the effect of deferrals made or benefits paid under
this Plan for federal, state or local tax purposes.

8.9 Construction. Wherever the context of the Plan dictates, words used in the
plural shall be read as the singular and the singular as the plural.

8.10 Governing Law. The provisions of the Plan shall be governed by ERISA, but
to the extent that Michigan law is not preempted by ERISA, the provisions of the
Plan shall be governed by the laws of the State of Michigan.

8.11 Counterparts. This Plan may be signed in any one or more counterparts each
of which together shall constitute one instrument.

8.12 Expenses. Subject to Section 409A of the Code (including the delay of
payments required under Section 6.5(b)), the Company may elect to debit a
Participant’s Account for the expenses of administration of the Plan, including
the expenses of the Plan Administrator and the fees of any trustee.

ARTICLE 9

PRIOR PLAN AND TRANSITION RULES

9.1 Prior Plan.

(a) Any “amounts deferred” in taxable years before January 1, 2005 under the
Prior Plan (within the meaning of Section 409A of the Code) and any earnings
thereon shall be governed by the terms of the Prior Plan as in effect on
October 3, 2004, and it is intended that such amounts and any earnings thereon
be exempt from the application of Section 409A of the Code. Nothing contained
herein is intended to materially enhance a benefit or right existing under the
Prior Plan as of October 3, 2004 or add a new material benefit or right to such
Prior Plan.

(b) Any “amounts deferred” in taxable years on or after January 1, 2005 (within
the meaning of Section 409A of the Code) and any earnings thereon shall be
governed by the terms and conditions of the Plan. The Plan Administrator may, in
its sole discretion, transfer all or any portion of the Accounts from the Prior
Plan to this Plan to effectuate this Section 9.1(b).

9.2 Transition Relief for Deferral Elections. A Participant designated by the
Plan Administrator may, no later than a date specified by the Plan Administrator
(provided that such date occurs no later than December 31, 2007 or such other
date as permitted under Section 409A of the Code) elect in the manner determined
by the Company (including, but not limited to, written form provided by the Plan
Administrator, use of a voice response system or other electronic medium, or any
combination thereof) to (i) change the date of payment of his or her Account to
a date otherwise permitted under the Plan or (ii) change the manner of payment
of his or her Account to a manner of payment otherwise permitted under the Plan,
without complying with the special timing requirements of Section 4.2.
Notwithstanding the preceding sentence, a Participant cannot in 2007 change his
or her Payment Election with respect to payments that the Participant would
otherwise receive in 2007, and a Participant may not cause payments to be made
in 2007 that would not otherwise be payable in such year. This Section 9.2 is
intended to comply with Notice 2006-79 and the applicable proposed and final
Treasury Regulations issued under Section 409A of the Code and shall be
interpreted in a manner consistent with such intent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan this
8th day of November, 2007.

 

KELLY SERVICES, INC. By:  

/s/ Daniel T. Lis

Daniel T. Lis

Its:  

Senior Vice President,

General Counsel and Corporate Secretary